This cause came on for consideration upon the filing on October 21, 2009 by the Board on the Unauthorized Practice of Law of a motion to amend the statement of costs. Upon consideration thereof,
It is ordered by the court that the motion is granted.
It is further ordered by the court that pursuant to the court’s October 14, 2009 opinion and order in this matter, which stated that costs would be taxed to respondents American Family Prepaid Legal Corporation, Heritage Marketing and Insurance Services, Inc., Jeffrey Norman, and Stanley Norman, these respondents shall provide reimbursement of additional costs and expenses incurred by the board and relator in the amount of $17,674.57, which costs shall be payable to this court by certified check or money order on or before 30 days from the date of this order.
It is further ordered that if these costs are not paid in full on or before 30 days from the date of this order, interest at the rate of 10% per annum shall accrue on the balance of unpaid board costs, effective 30 days from the date of this order. It is further ordered that if costs are not paid in full on or before 30 days from the date of this order, this matter will be referred to the Office of the Attorney General for collection.